Citation Nr: 0428738	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  95-33 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  The propriety of the initial rating of post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from September 30, 1992 and 70 percent disabling from May 19, 
1999, exclusive of temporary total ratings.

2.  Entitlement to an effective date, prior to May 19, 1999, 
for assignment of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  His service included combat service in 
Vietnam.  His decorations and awards include the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions dated in March 1995 and 
December 2003, respectively, by the Department of Veterans 
Affairs (VA) Regional Office (RO) at Los Angeles, California.  

In the March 1995 rating decision, the RO granted entitlement 
to service connection for PTSD effective June 7, 1994.  The 
RO established a temporary total rating of 100 percent 
pursuant to the provisions of 38 C.F.R. § 4.29 from June 7, 
1994 and a rating of 30 percent effective from November 1, 
1994.  The veteran filed a notice of disagreement in April 
1995 in which he challenged the June 7, 1994 effective date, 
contending that it should have been based on the date of his 
claim requesting service connection, and the propriety of the 
rating of 30 percent, contending that his PTSD warranted a 
rating of 70 percent.  In June 1995 RO granted an effective 
date retroactive to September 30, 1992, the date of receipt 
of the service connection claim, for the grant of service 
connection for PTSD and the rating of 30 percent, and an 
earlier effective date of May 13, 1994 for the temporary 
total disability rating.  In April 1995 the RO had granted 
another temporary total disability rating for PTSD pursuant 
to the provisions of 38 C.F.R. § 4.29 extending from January 
11 to April 30, 1995.

The veteran filed a substantive appeal document in September 
1995 in which he contended that his PTSD warranted a 
permanent rating of 70 or 100 percent.  


In November 2003 the RO granted an increased evaluation of 70 
percent for PTSD effective from May 19, 1999.

In December 2003 the RO granted a TDIU effective from May 19, 
1999.  

In a notice of disagreement filed later in December 2003, the 
veteran challenged the May 19, 1999 effective date for the 
grant of the TDIU.  He contended there that the grant should 
have been effective from 1995.  He also maintained that he 
was entitled to a rating of 100 percent for PTSD because the 
disability had rendered him unemployable.

The RO issued a statement of the case concerning the proper 
effective date of the TDIU rating in July 2004.  Later in 
July 2004, the veteran's representative filed a Statement of 
Representative in an Appealed Case (In Lieu of VA Form 646) 
which met the requirements of a timely filed substantive 
appeal concerning that issue.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.300-20.306 (2003).  

The representative argued in that statement that the proper 
effective date of the TDIU was May 13, 1994, because the 
evidence had shown that the veteran was totally disabled by 
PTSD as of that date.

A personal hearing was held before a hearing officer at the 
RO in November 1995.  A personal hearing was held before the 
undersigned Veterans Law Judge sitting at the RO in Los 
Angeles, California in August 2004.  Transcripts of the 
hearings are of record.

At the personal hearing, the veteran and his representative 
argued that the veteran was entitled to a rating of 100 
percent for PTSD, and to a TDIU, from the date in October 
1994, when the Social Security Administration (SSA) found him 
to be permanently and totally disabled from PTSD.

The record reflects that in December 1994, the veteran filed 
a formal application for vocational rehabilitation.  The 
record does not show that the RO ever adjudicated this claim.  
As this matter has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims, and all 
relevant evidence needed for an equitable disposition of the 
claims has been obtained.  

2.  PTSD was productive of serious social and industrial 
impairment from September 30, 1992 to May 12, 1994, and of 
total industrial impairment from November 1, 1994.

3.  There is no longer a controversy regarding the claim of 
entitlement to an earlier effective date for a TDIU, as the 
Board's grant of a schedular rating of 100 percent for PTSD 
from May 13, 1994, exclusive of temporary total disability 
ratings, resolves this issue; nonetheless, the Board is 
required to provide reasons and bases for its determination.  
Zp v. Brown, 8 Vet. App. 303 (1995).


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
PTSD from September 30, 1992 and 100 percent from May 13, 
1994, exclusive of temporary total disability ratings, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002);
38 C.F.R. §§ 3.159, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).



2.  There is no longer an issue of fact or law pertaining to 
the claim of entitlement to an effective date prior to May 
19, 1999, for a TDIU, and hence, it is not a viable issue for 
appellate consideration by the Board.  38 U.S.C.A. §§ 511, 
5103, 5103A, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101; 
VAOPGCPREC 6-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Because the claims on appeal were pending before VA on the 
date of enactment of the VCAA, they are subject to its terms.  
Id.

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

When a claim is before it on appeal, the Board considers 
whether any action is required under the VCAA and must remand 
the claim for completion of such action before the claim may 
be denied.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  

When the records are in the custody of a federal department 
or agency, the VCAA requires VA to continue to try to obtain 
them until it has been successful unless it is reasonably 
certain that they do not exist or that further efforts to 
obtain them would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  Under the VCAA, VA must give appropriate 
notice to the claimant if it is unable to obtain the records.  
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  The 
implementing regulation prescribes the content of this 
notice.  38 C.F.R. § 3.159(e).

Review of the claims file discloses that the RO has obtained 
all records pertinent to the claims that were not submitted 
by the veteran or his representative.  In particular, the 
claims file reflects that the RO sought and has obtained all 
VA medical records that are relevant to the claims and were 
dated from 1983 through approximately September 2003.

The VCAA requires VA to supply a medical examination or 
opinion when one is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4); 38 C.F.R. § 3.159(c)(4)(i).  

Review of the claims file discloses that the RO provided the 
veteran with several VA examinations during which findings 
pertinent to his claims were developed.  Such VA examinations 
took place in January 1993, May 1993, February 1995, March 
1997, and May 2003.

The VCAA requires VA to furnish a claimant with notice about 
the evidence that is needed to substantiate the claim.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The VCAA requires 
VA to notify a claimant, and the claimant's representative, 
if any, of any information and of any medical and lay 
evidence that VA has determined is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that section 5103(a), as amended by the VCAA, and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and to remand the case to the agency 
of original jurisdiction where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit additional 
information or evidence.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  



A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  

This amendment is by its terms retroactive to the November 9, 
2000 date of enactment of the VCAA.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(c), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  

Review of the claims file shows that the RO early on during 
the course of the adjudication process did not issue a 
discrete document, for example, a letter, designated as the 
notice required by section 5103 of the VCAA.  However, it is 
evident that throughout the adjudicative process, the RO kept 
the veteran and his representative informed about the 
evidence that would substantiate the claims.  

Nonetheless, in January 2002 the RO did formally issue a VCAA 
notice letter to the veteran in connection with an unrelated 
claim, and in such letter provided instruction and 
information which in essence is totally applicable to the 
claim presently the subject of this appellate review.

In a number of adjudicative documents, the RO apprised the 
veteran and his representative about the evidence that was 
needed to substantiate entitlement to a rating for PTSD 
exceeding 30 percent.  In the statement of the case, issued 
in June 1995, the RO evaluated the evidence concerning the 
veteran's PTSD in comparison with the criteria set out in the 
rating schedule.  After the rating provisions were revised, 
as they were from an effective date of November 7, 1996, see 
61 Fed. Reg. 52,695-702 (1996), the RO in supplemental 
statements of the case issued in October 1997 and April 1998 
evaluated the evidence concerning PTSD in comparison with 
both the former and the revised criteria for evaluating PTSD.  

These reviews would have notified the veteran and his 
representative about what the evidence had to show in order 
for an increased rating to be granted.  In addition, a 
supplemental statement of the case promulgated in April 2002 
discussed the provisions of the VCAA and its implementing 
regulations, thus informing the veteran and his 
representative that he could identify or furnish additional 
evidence in support of his claim during the ensuring one-year 
period, of his and VA's respective responsibilities for 
securing evidence, and that he should submit any evidence 
relevant to the claim that was in his possession but not on 
file.  In November 2003, after more than one year had passed, 
the claim was readjudicated in another supplemental statement 
of the case.

The RO apprised the veteran and his representative by means 
of the July 2004 statement of the case about the evidence 
that was needed to substantiate entitlement to an effective 
date prior to May 19, 1999 for the TDIU.  In the statement of 
the case, the RO reviewed the statutory and regulatory 
provisions relevant to that issue and also discussed the law 
describing VA's duties under the VCAA.  Thus, as with the 
claim concerning the proper evaluation of his PTSD, the 
veteran and his representative were made aware not only of 
the evidence that was needed to substantiate entitlement to 
an effective date prior to May 19, 1999 for the TDIU, but 
also of the other information that must be contained in a 
notice issued under section 5103 of the VCAA.  After the 
statement of the case was promulgated, the veteran and his 
representative submitted additional evidence relevant to the 
claim.  

Although one year has not passed since the RO issued the 
statement of the case, the veteran or his representative has 
not informed the Board that there is other evidence pertinent 
to the claim that is not now on file.

However, the claim of entitlement to an effective date prior 
to May 19, 1999, for the TDIU has been rendered moot by the 
decision reached by the Board concerning the claim of 
entitlement to a rating exceeding 70 percent for PTSD.  
Therefore, having been resolved on legal rather than factual 
grounds, the former is not a claim to which the VCAA has any 
further application.   See 38 U.S.C.A. § 5103A(a)(2).  

Concerning the claim disputing the propriety of the rating 
established for PTSD, the Board notes that the RO did not 
provide notice pursuant to section 5103 of the VCAA before 
the initial adjudication of the claim, which took place 
before the VCAA was enacted.  See Pelegrini v. Principi, 18 
Vet. App. 112, 115 (2004).  However, the ability of the 
veteran to prosecute his claim has not been prejudiced by the 
timing of the notice.  See Pelegrini, 18 Vet. App. at 422.  

The VCAA seeks to ensure that a claimant has an adequate 
opportunity to bring forward, or to cause VA to secure, the 
evidence that could substantiate his claim before that claim 
may be denied.  The requirement concerning notice set forth 
in section 5103 of the VCAA is intended to safeguard a 
claimant's right to "VCAA content-complying notice and 
proper subsequent VA process."  Pelegrini, 18 Vet. App. at 
120.  The veteran was notified by the RO throughout its 
development and review of his claim of the evidence that was 
needed to substantiate the claim and has been able to submit 
such evidence or give VA information with which that evidence 
could be obtained.  The RO readjudicated the claim after more 
than one year had passed since the last such notification.  
The due process contemplated by section 5103 of the VCAA has 
been accomplished in the case of this claim.

Accordingly, the Board has found no reason to remand either 
claim to the agency of original jurisdiction on the ground 
that further action must be taken under the VCAA.  Cf. 
Charles,16 Vet. App. at 373-74. 


Increased Initial Evaluation of PTSD

General Principles of Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  


All VA regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised in 
the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  

Lay evidence is competent "if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person."  38 
C.F.R. § 3.159(a)(2); see Bruce v. West, 11 Vet. App. 405, 
410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 38 
C.F.R. § 4.21 (2003).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture presented approximates the criteria for 
that rating more nearly than the criteria for the lower 
rating.  38 C.F.R. § 4.7 (2003).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  38 
U.S.C.A. § 5107(b).


Factual Background

Service connection for PTSD was established from an effective 
date of September 30, 1992, which was the date of VA's 
receipt of the veteran's service connection claim.

VA outpatient treatment records dated from January to 
November 1992 do not show that the veteran received medical 
attention for PTSD or another psychiatric ailment.

A VA compensation and pension examination report dated in 
January 1993 does not state a diagnosis of PTSD.

A VA consultation report dated in March 1993 shows that the 
veteran was evaluated at that time by a VA physician and 
found to have both PTSD and polysubstance abuse.  The report 
indicates that the veteran was admitted in January 1993 to 
the domiciliary unit of the VA medical facility where the 
consultation was performed in order to be treated for 
longstanding drug and alcohol abuse.  The report notes that 
the veteran has worked as an electrician but has changed jobs 
often because of "problems with substance abuse or problems 
with authority," never holding the same job for more than 
one year.  

The report indicates that the veteran is not working 
currently, but plans to resume working.  The report 
characterizes the veteran as "coping moderately well with 
[his symptoms of PTSD and polysubstance abuse]."  The report 
attributes to the veteran a Global Assessment of Functioning 
(GAF) score of 50.



A VA compensation and pension examination report dated in May 
1993 shows that the veteran is residing at the domiciliary of 
the VA medical facility where the examination was performed 
and is planning to resume working as an electrician.  The 
report states that he is not taking any psychotropic 
medications.

A VA hospital summary indicates that the veteran was an 
inpatient at the VA medical facility from May to October 
1994, after being admitted in a suicidal state.  The summary 
notes that he is divorced and "unemployed."  The summary 
states that during the admission, he was accepted for 
treatment in the PTSD unit of the facility and had individual 
and group psychotherapy.  

The summary indicates that upon discharge, he would be 
admitted to the domiciliary unit of the medical facility and 
would participate in the PTSD residential rehabilitation 
program.  The summary states a multiaxial assessment of the 
veteran that includes Axis I diagnoses of PTSD, major 
depression, and polysubstance dependency in remission.  No 
Axis V diagnosis, or GAF score, is provided in the summary.

A VA compensation and pension examination report dated in 
February 1995 observes that the veteran has "signs and 
symptoms of moderate-to-severe post[-] traumatic stress 
disorder" that "interfere with his ability to engage in 
interpersonal relationships and have a rather marked 
impairment on his ability to concentrate and attend to his 
tasks."  The examination report notes that he was re-
admitted in January 1995 to the PTSD residential 
rehabilitation program at the VA medical facility where the 
examination was being conducted after he fractured his leg 
and had to drop out of the program at first.

A VA hospital summary covering the period October 1994 to 
April 1995 describes the veteran's treatment in the PTSD 
residential rehabilitation program, from which, the summary 
indicates, he was being discharged.  The summary notes that 
he was admitted to the PTSD residential rehabilitation 
program in October 1994, that his treatment in the program 
was interrupted when he broke his right leg later in the 
month and had to have surgery, and that he later re-entered 
the program.  


The summary relates his family history: that he was married 
from 1965 to 1972 and had a son and a daughter from that 
union; that he was married from 1976 to 1992, then divorced, 
and had two daughters from that union; and that he had a 
separate liason and had two sons from that relationship.  

The summary observes that he last worked in August 1994 but 
before that, had been working steadily as an electrician.  
The summary contains a multiaxial assessment at the time of 
discharge that includes Axis I diagnoses of PTSD, depression, 
and polysubstance abuse.  A GAF score is not stated on Axis 
V, but it is observed there that "[t]he patient's 
functioning is poor."

In April 1995, the veteran submitted his notice of 
disagreement in which he contended that he had lost jobs 
because of his PTSD.

The transcript of the personal hearing held before a hearing 
officer at the RO in November 1995 shows that the veteran 
testified about his daily routine and mental state.  He 
testified that he was an electrician and had last worked in 
March 1994, and indicated that he was contending with 
symptoms of PTSD.  He testified that he mostly stayed at home 
and slept little, sometimes having nightmares based on his 
violent experiences in Vietnam.  He testified that he was 
taking an antidepressant but that it did not help him.  He 
averred that he had not used illegal drugs for more than one 
year.

A VA PTSD examination report dated in March 1997 concludes 
that the veteran "has significant serious industrial and 
social impairment."  The report notes he had three marriages 
that lasted seven, thirteen, and three years, respectively, 
that his children resent him because of his violent temper 
and past behavior, and that he has lived alone in an 
apartment for more than one year.  The report indicates that 
he spent a great deal of time at home reading or watching 
television and talked to neighbors occasionally.  



Concerning his employment status and prospects, the report 
says that he related that he had been taking classes at a 
computer learning center but dropped out because he did not 
have the high school diploma that was required, that he had 
stopped working as an electrician in 1994 after the sight of 
buildings that were destroyed by an earthquake in Southern 
California "triggered his PTSD symptoms," and that he had 
not worked since being treated at the VA medical facility in 
1994 and 1995.  

The report suggests the veteran stated that another reason he 
did not return to work as an electrician was that he did not 
feel physically able, having broken his right knee during his 
hospitalization.  The report contains a multiaxial assessment 
of Axis I diagnoses of chronic PTSD, depressive disorder - 
unspecified, by history, and polysubstance abuse, by history, 
with alcohol abuse in sustained remission and a GAF score of 
50 on Axis V.

Two arrest reports dated at separate times in 1997 show that 
the veteran was arrested for violent behavior, including 
against a police officer.  A VA hospital summary dated over 
two days in November 1997 shows that he was admitted after 
threatening a police officer.  The summary states, on 
multiaxial assessment, an Axis I diagnosis of PTSD and a GAF 
score on Axis V of 65.  The summary notes that he unemployed 
and currently studying computers.

Records of the Social Security Administration received at the 
August 2004 personal hearing before the undersigned include a 
July 2004 statement by the SSA and a "Doctor's Statement."  
The July 2004 SSA statement certifies that the veteran has 
received SSA disability benefits since October 1994.  The 
"Doctor's Statement," prepared by a VA physician in 
December 1997, attributes to the veteran a diagnosis of PTSD, 
and attests that he has been permanently and totally disabled 
from this disability, and therefore incapable of working, 
since a date in May 1994.  Medical reports received from the 
SSA in May 1999 include examination reports dated in June 
1998 and October 1999, respectively, that attribute to the 
veteran a GAF score of 65.

VA outpatient treatment records dated from July 1999 to March 
2002 appear to describe improvement of the veteran's PTSD.  A 
July 2000 report notes a significant improvement in his mood, 
although it also reflects that his prescriptions for 
psychiatric medications were continued and in the case of 
one, increased.  A March 2002 treatment note characterizes 
the veteran's PTSD as in "remission."  

However, a September 2001 letter to the RO by a psychologist, 
RB, at the LA Veterans Resource Center (Vet Center) shows 
that the veteran has ongoing and seriously disabling PTSD.  
The letter purports to summarize his psychiatric condition as 
observed by RB during individual and group therapy sessions.  
The letter presents a multiaxial evaluation.  Diagnoses 
stated on Axis I are PTSD, major depression (recurrent and 
partially remitted), marijuana dependency (in sustained full 
remission), and cocaine dependency (in full remission).  The 
letter asserts that the Axis I disorders other than PTSD are 
part of the symptomatology of his PTSD and explains 
specifically the mechanism whereby his PTSD leads him to 
experience depression.  A GAF score of 42 is stated on Axis 
V.  The letter comments that the veteran is socially 
isolated, "occupationally disabled," and "unemployable 
from Post Traumatic Stress Disorder and Depression."  

A September 2002 letter by RB offers the same assessment, 
including a GAF score of 42, thus indicating that the 
veteran's PTSD had not improved during the intervening year.

A VA psychiatric examination report dated in May 2003 is 
consistent with the evaluations prepared by RB in September 
2001 and September 2002, respectively.  The report observes 
that the veteran is unemployed and lives alone, although 
having contact with, and depending to some extent upon, his 
current wife.  The report mentions that he was violent toward 
his wife in 2002.  The report indicates that he continues to 
take two medications for his psychiatric symptoms.  The 
report presents a multiaxial evaluation pertinently noting 
Axis I diagnoses of PTSD and polysubstance abuse in remission 
and a GAF score of 50 on Axis V.  

VA treatment records dated in August and September 2003 show 
that the veteran was admitted an inpatient for alcohol and 
cocaine dependency.

The transcript of the personal hearing held before the 
undersigned in August 2004 shows the veteran asserted that he 
believed his PTSD warranted a rating of 100 percent because 
it prevented him from working.  The transcript reflects he 
averred that he had not worked since October 1994 except to 
perform the occasional odd job consisting of manual labor.  
The transcript reflects he testified about the symptoms he 
said he experienced daily, including flashbacks to events in 
Vietnam and panic attacks.


Analysis

The criteria for rating mental disorders were revised during 
the course of this appeal.  The revisions are effective as of 
November 7, 1996.  See 61 Fed. Reg. 52,695-702 (1996).  VA 
adjudicators must consider whether revised or former rating 
provisions are more favorable to a claim and apply the more 
favorable criteria to the extent permitted by law.  See 
VAOPGCPREC 3-00.  However, revised rating provisions cannot 
be used to determine which rating is warranted for a 
disability prior to their effective date.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); Green v. Brown, 10 Vet. App. 111, 116-
19 (1997).

Under the former rating provisions, PTSD is rated under 
Diagnostic Code 9411 in accordance with the formula for 
rating psychoneurotic disorders set out following that 
diagnostic code.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Ratings authorized under the former rating provisions are 0, 
10, 30, 50, 70, and 100 percent.

The criteria for a 0 percent evaluation are:  There are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.

The criteria for a 10 percent evaluation are:  Less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.

The criteria for a 30 percent evaluation are:  Definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

The criteria for a 50 percent evaluation are:  Ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

The criteria for a 70 percent evaluation are:  Ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

The criteria for a 100 percent evaluation are:  The attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.

Under the current rating provisions, PTSD is rated under 
Diagnostic Code 9411 in accordance with the general formula 
for evaluating mental disorders set out following Diagnostic 
Code 9440.  38 C.F.R. § 4.130 (2003).

Ratings authorized under the current rating provisions are 0, 
10, 30, 50, 70, and 100 percent.

A rating of 0 percent is to be assigned when there is a 
mental condition that has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A rating of 10 percent is to be assigned when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during period of 
significant stress or when symptoms are controlled by 
continuous medication.

A rating of 30 percent is to be assigned when the mental 
disorder is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).  A rating of 50 percent is to be assigned when the 
mental disorder causes occupational and social impairment, 
with reduced reliability and productivity, due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more frequently than 
once per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A rating of 70 percent is to be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A rating of 100 percent is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The Board has studied the contentions of the veteran and his 
representative concerning each claim.  In the November 2003 
statement that he filed after the rating of his PTSD was 
increased to 70 percent from an effective date of May 19, 
1999, the veteran took the position that he was entitled to 
an earlier effective date for that increase.  In the December 
2003 notice of disagreement, in which he took issue with the 
May 19, 1999 effective date established in the December 2003 
rating decision granting a TDIU, he maintained that he was 
entitled to a rating of 100 percent for PTSD from an 
effective date of 1995 because he was unemployable from that 
time.  

In his August 2004 testimony at the personal hearing held 
before the undersigned, he argued that the effective date of 
the TDIU should be one in October 1994 reflecting the date as 
of which he was awarded SSA disability benefits on account of 
his PTSD.  

In its July 2004 Statement of Representative in an Appealed 
Case (In Lieu of VA Form 646), the representative of the 
veteran took the position that the proper effective date of 
the TDIU was May 13, 1994 because the evidence showed that he 
was totally disabled by PTSD as of that date.

Because a temporary total disability rating under 38 C.F.R. 
§ 4.29 is in place for PTSD from May 13 to October 31, 1994, 
the Board considers the contention of the veteran and his 
representative on appeal to be that a TDIU and a rating of 
100 percent for PTSD are warranted from an effective date of 
November 1, 1994.

The appeal concerning the evaluation of PTSD arose with a 
challenge to a rating assigned in conjunction with a grant of 
service connection.  In such a case, the disability rating 
may be composed of separate, or "staged," ratings 
reflecting different levels in the severity of the disability 
since the service connection effective date.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The effective date of 
service connection for the veteran's PTSD established by the 
RO is September 30, 1992.  Evidence relevant to the severity 
of the veteran's PTSD from this date through the present must 
be considered.  Id.  However, because "staged" ratings must 
be based on the facts found, a rating assigned in conjunction 
with a grant of service connection may be increased from an 
effective date that is later than the effective date 
established for service connection.  Meeks v. West, 12 Vet. 
App. 352, 354-56 (1999).

The medical evidence of record shows that during the rating 
period in concern, the veteran has exhibited symptoms of 
major depression and substance abuse in addition to PTSD.  
However, none of the medical assessments of the veteran's 
psychiatric health have demonstrated that his PTSD may be 
distinguished clinically from his other mental impairments.  
To the contrary, the evaluations of the veteran prepared by 
his therapist, Dr. R.B., indicate that his major depression 
and substance abuse stem from his PTSD.  

When the state of the medical evidence is such that it is not 
possible to separate the effects of a non-service-connected 
condition from those of a service-connected condition, VA 
regulations dictate that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. 
§ 3.102 (2003).  In this decision, therefore, the Board will 
attribute all of the symptoms of a mental disorder that are 
shown by the probative evidence to the veteran's PTSD.  Id.

The medical evidence concerning the veteran's psychiatric 
disability during the rating period in concern includes GAF 
scores.  The GAF score evidence shows that in most instances, 
medical professionals have evaluated the severity of the 
disability in terms of a GAF score lying in the range of 40-
50.  



The exceptions are the reports concerning the evaluations 
performed in June 1998 and October 1999, respectively, for 
the SSA, each of which states a GAF score of 65, and the VA 
hospital summary dated over two days in November 1997, which 
also states a GAF score of 65.  

In contrast, the reports concerning the VA consultation 
conducted in March 1993 and the VA examinations performed in 
March 1997 and May 2003, respectively, attribute to the 
veteran a GAF score of 50.  Furthermore, the evaluations 
prepared by Dr. RB in September 2001 and September 2002, 
respectively, state a GAF score of 42.  

The GAF score is a tool of psychiatric evaluation established 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM), where its 
significance is explained.  In the DSM-III as revised in 1987 
and in effect until 1994 (generally referred to as DSM-III-R, 
the third edition, revised), a GAF score in the range of 31-
40 denotes some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood) and a GAF score in the range of 41-50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM-III-R at 22-23 (3rd ed., 
rev. 1987).  

Likewise, in DSM-IV, a GAF score in the range of 31-40 
denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school) and a GAF score in 
the range of 41-50 denotes serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

In DSM-IV, a GAF score in the range of 51-60 denotes moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers) and a GAF score in the 
range of 61-70 denotes some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational or school functioning (e.g., temporarily falling 
behind in schoolwork).

The GAF score is thus probative evidence to be considered by 
VA adjudicators when evaluating the severity of a psychiatric 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 
(1995) (referring to DSM-IV).  In the case at hand, the 
majority of the GAF scores shown, that is, those ranging from 
42 to 50, indicate that the veteran's psychiatric impairment 
associated with PTSD has been major or serious.  The GAF 
scores of 65 stated in two SSA evaluation reports and a VA 
hospital summary indicate that the veteran had only mild 
symptoms of psychiatric illness.

The Board finds the lower GAF scores to be more persuasive 
than the higher.  Not only are the GAF scores of 42-50 shown 
in the majority of the veteran's psychiatric evaluations, but 
they also are consistent with the evidence (including SSA 
records) of the veteran's unemployability whereas the higher 
GAF scores are not.

The greater part of the medical evidence demonstrates that on 
account of his PTSD, the veteran has been unable to obtain or 
retain employment.  Such an assessment is delivered 
explicitly in the September 2001 and September 2002 
evaluation reports by Dr. RB, which characterize the veteran 
as "occupationally disabled" and "severely occupationally 
disabled," respectively, and attribute to him a GAF score of 
42; in the March 1997 VA examination report, which 
characterizes the veteran as having "significant serious 
industrial . . . impairment" and attributes to him a GAF 
score of 50; and in the "Doctor's Statement" prepared by a 
VA physician for SSA in December 1997 that attests that the 
veteran  has been permanently and totally disabled from this 
disability, and therefore incapable of working, since a date 
in May 1994.  

In addition, the May 2003 VA examination report implies that 
the veteran is unemployable in observing that he is 
unemployed and attributing to him a GAF score of 50.

The same assessment was adopted by the SSA when it determined 
that the veteran had been permanently and totally disabled 
since a date in October 1994 on account of PTSD.

His testimony at the November 1995 and August 2004 personal 
hearings shows that the veteran experiences his PTSD as one 
that prevents him from working.  Although he is not competent 
to offer a medical opinion in this case, see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), his lay opinion supports 
the medical assessments and SSA finding indicating that his 
PTSD prevents him from working.

The medical and lay evidence in this case thus shows that the 
hallmark of his PTSD is that it is of such severity that it 
has rendered the veteran unable to carry on employment.  
Because the evidence demonstrates that this is the central 
feature of the veteran's PTSD, the Board will evaluate the 
disability under the former schedular criteria for rating 
such a disability, finding that they may be more favorable, 
and are not less favorable, than the current criteria.  As 
noted above, one of the grounds stated for the assignment of 
a 100 percent rating under the former rating provisions is 
that the veteran be demonstrably unable to obtain or retain 
employment.  

The CAVC has held that has held that each of the criteria for 
evaluating psychoneurotic disorders as set out the former 
rating schedule, 38 C.F.R. § 4.132, Diagnostic Code 9411, 
represents an independent basis for granting a 100 percent 
rating and therefore, such a rating may be granted if the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(cited in Richard v. Brown, 9 Vet. App. 266, 268 (1996)).  

The Board finds this holding to be dispositive in this case.  
The SSA records show that that agency determined that the 
veteran became totally and permanently disabled, and thus 
unemployable, on account of PTSD in October 1994.  

The Board concludes the evidence shows that the veteran was 
unable to maintain employment from October 1994 on account of 
his PTSD.  Under the former rating criteria, it is clear that 
his disability warrants a rating of 100 percent for that 
reason.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  But 
see also Mauerhan v. Principi, 16 Vet. App. 436, 440-43 
(2002) (It is most important that in evaluating the severity 
of psychiatric disabilities, VA "assign a disability rating 
that most closely reflects the level of social and 
occupational impairment a veteran is suffering.")  The Board 
notes that a temporary total disability rating for PTSD is in 
place for the period May 13, 1994 to October 31, 1994.  

The Board finds the evidence fails to show it is at least as 
likely as not that the veteran was unemployable prior to May 
13, 1994.  See 38 C.F.R. § 3.102.  Rather, the evidence shows 
that he was working, although with interruptions for VA 
treatment, during the period prior to May 13, 1994.  The 
medical assessments of his condition during the period 
extending from September 30, 1992 to May 12, 1994 do not show 
that the applicable schedular criteria for a rating of 100 
percent were satisfied.  

The evidence does not demonstrate that the attitudes of all 
the veteran's contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, or that the veteran suffered from totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

However, the evidence pertinent to the veteran's psychiatric 
condition during the period extending from September 30, 1992 
to May 12, 1994 shows that it involved serious occupational 
and social impairment.  This level of impairment is shown by 
the GAF score of 50 stated in the March 1993 VA consultation 
report.  The serious occupational and social impairment 
ascribed to the veteran during this period warrants a rating 
of 70 percent under the applicable rating provisions.  Id.

Accordingly, the Board finds that the evidentiary record, 
with application of the pertinent rating criteria, supports a 
grant of a rating for PTSD of 70 percent from September 30, 
1992 to May 12, 1992, and 100 percent from May 13, 1994, 
exclusive of the temporary total disability ratings 
previously assigned by the RO.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); Fenderson.


Effective Date Prior to May 19, 1999 for a TDIU

All questions in a matter which under section 511(a) of title 
38, United States Code is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104 (West 2002).  

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511 (West 2002).  All questions of law and fact 
necessary to a decision by the Secretary of Veterans Affairs 
under a law that affects the provision of benefits by the 
Secretary to veterans or their dependents or survivors are 
subject to review on appeal to the Secretary.  Decisions in 
such appeals are made by the Board of Veterans' Appeals.  
38 C.F.R. § 20.101 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).

The veteran was awarded a TDIU effective from May 19, 1999.  
He seeks an earlier effective date for the TDIU.  

At the same time, the veteran and his representative limited 
the scope of the claim on appeal to entitlement to an 
effective date from May 13, 1994.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  In his February 1999 formal claim, 
Application for Increased Compensation Based on 
Unemployability, the veteran alleged that he had become 
unemployable in August 1994.  In his December 2003 notice of 
disagreement with the December 2003 rating decision granting 
the TDIU from an effective date of May 19, 1999, the veteran 
claimed entitlement to an effective date in 1995.  

In its July 2004 Statement of Representative in an Appealed 
Case (In Lieu of VA Form 646), the representative of the 
veteran took the position that the proper effective date of 
the TDIU was May 13, 1994 because the evidence showed that he 
was totally disabled by PTSD as of that date.  In his August 
2004 testimony at the personal hearing held before the 
undersigned, the veteran argued that the effective date of 
the TDIU should be one in October 1994 reflecting the date as 
of which he was awarded SSA disability benefits on account of 
his PTSD.  

Thus, the issue on appeal is whether the veteran is entitled 
to an effective date of May 13, 1994, or on a later date 
before May 19, 1999, for the TDIU.  To the extent that a 
rating of 100 percent for PTSD has been granted in this 
decision, exclusive of temporary total disability ratings, 
from an effective date of May 13, 1994, the issue concerning 
the proper effective date of the TDIU is moot.

A claim for a TDIU presupposes that the rating for the 
condition is less than 100%, and only asks for a TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
A TDIU is only for consideration where a schedular rating 
does not reflect the true degree of the veteran's disability.  
VAOPGCPREC 6-99.

In this case, the veteran's PTSD is rated as 100 percent 
disabling under the schedule for rating disabilities from an 
effective date of May 13, 1994.  It is rated as 100 percent 
disabling pursuant to 38 C.F.R. § 4.29 from May 13, 1994 to 
October 31, 1994 and from January 11, 1995 to April 30, 1995.  
It is rated as 100 percent disabling under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), from November 1, 1994 to January 
10, 1995 and from May 1, 1995 to the present.  Both 38 C.F.R. 
§ 4.29 and 38 C.F.R. § 4.132, Diagnostic Code 9411 are part 
of the schedule for rating disabilities.  Thus, a schedular 
rating of 100 percent for PTSD is in place from May 13, 1994.  
Whether the veteran is entitled to an effective date for the 
TDIU that falls within this period is a question that is now 
moot.  There is no need, and no legal authority, to rate that 
veteran totally disabled from PTSD during that period on any 
other basis, and no greater benefit could be provided if a 
TDIU were in place.  There exists no case or controversy 
concerning that issue.  VAOPGCPREC 6-99; Vettese.  
Accordingly, it is not an issue over which the Board may 
exercise jurisdiction.  See 38 U.S.C.A. § 7104(a); Green v. 
West, 11 Vet. App. 472, 476 (1998).

Therefore, the Board will dismiss the issue of entitlement to 
an effective date for a TDIU earlier than May 19, 1999 for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a).  


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
from September 30, 1992 and 100 percent from May 13, 1994, 
exclusive of temporary total disability ratings for the 
periods May 13, 1994 to October 31, 1994, and January 11, 
1995 to April 30, 1995, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

The appeal of the denial of an effective date earlier than 
May 19, 1999 for a TDIU is dismissed.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



